UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 28, 2014 HOMEFED CORPORATION. (Exact name of registrant as specified in its charter) Delaware 001-10153 33-0304982 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1903 Wright Place, Suite 220 Carlsbad, CA 92008 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (760) 918-8200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On March 31, 2014, the Company issued a press release, which is attached hereto as Exhibit 99.1 and is incorporated herein by reference, announcing the initial closing of the acquisition of certain real estate subsidiaries, investments and cash from Leucadia National Corporation. Item 9.01Financial Statements and Exhibits. (d)Exhibits. NumberDescription Press Release Announcing Initial Closing of Acquisition, dated March 31, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HomeFed Corporation Dated: March 31, 2014 By: /s/Erin N. Ruhe Erin N. Ruhe Vice President 3 EXHIBIT INDEX Number Description Press Release Announcing Initial Closing of Acquisition, dated March 31, 2014. 4
